Case 7:20-cv-04651-PMH Document 1-8 Filed 06/17/20 Page 1 of 4




             EXHIBIT “H”
                                                Case 7:20-cv-04651-PMH             Document
                                                              Cortz Apparels - Shipped Goods- Sears 1-8     Filed Summary
                                                                                                    K Mart Payment 06/17/20 Page 2 of 4
     BUYER        STYLE                ITEM DESCRIPTION             PO NUMBER   INVOICE NO.      B/L NO.       E-BOOKING      EXP NO:   REF. NO.   ON BOARD DT.   FORWARDER    ETA DT.    PAYMENT MATURITY DT.   QUANTITY   INVOICE AMOUNT   CONTAINER NO.


              WC20JB5311JR               WOW LEGGING                 BDZRB      CAL-14/20       598554990     ,202033278467   02323       801                        UPS                                          5,080       $11,226.80     MSKU9122746
KM                                                                                                                                                  15-Feb-20                 25-Mar-20         7-Mar-20

              SWS20JB5311JR              WOW LEGGING                                                                          15758
KM                                                                   BDHQW      CAL-41/19     MAEU597255911   201931835320                801       30-Nov-19        UPS      8-Jan-20         21-Dec-19          1,160       $3,027.60      HASU1117750

              SWS20JB5311JR              WOW LEGGING                                                                          15759
KM                                                                   BDHQX      CAL-42/19     MAEU588851076   201931837133                801       30-Nov-19        UPS      8-Jan-20         21-Dec-19           820        $2,140.20      HASU1117750

KM            WS20JB5311JR               WOW LEGGING                 BDHQV      CAL-31/19      AFB0134464     201931653394    15519       102       21-Nov-19        UPS      3-Jan-20         12-Dec-19          1,440       $3,758.40      CMAU4509602
KM            WS20JB5311JR               WOW LEGGING                 BDHQV      CAL-32/19      AFB0134542     201931653450    15520       103       21-Nov-19        UPS      3-Jan-20         12-Dec-19          4,800       $12,528.00     CMAU4509602

KM            WS20JB5314JR         ST. PATRICK'S DAY LEGGING         BDHQU      CAL-38/19      AFB0134538     201931653904    15524       101       21-Nov-19        UPS      3-Jan-20         12-Dec-19          2,860       $7,464.60      CMAU4509602

KM            WC20JB5311JR               WOW LEGGING                 BDZRA      CAL-39/19      AFB0134537     201931654003    15525       101       21-Nov-19        UPS      3-Jan-20         12-Dec-19           320         $707.20       CMAU4509602
KM            WC20JB5311JR               WOW LEGGING                 BDZRA      CAL-40/19      AFB0134543     201931654075    15526       102       21-Nov-19        UPS      3-Jan-20         12-Dec-19          1,660       $3,668.60      CMAU4509602

KM Total                                                                                                                                                                                                          18,140      $44,521.40

SR            MF9RC17410YM    MENS NOVELTY FLEECE FULL ZIP HOODIE    SX6284     CAL-25/19      AFB0132615     201930853217    13642       801       19-Oct-19        UPS      24-Nov-19         9-Nov-19          1,680       $16,615.20     TCKU6313770

SR            MF9RC17410YM    NOVELTY KNIT FLEECE FULL ZIP HOODIE    SX6285     CAL-29/19      AFB0132611     201930851505    13647       101       19-Oct-19        UPS      24-Nov-19         9-Nov-19          13,896     $137,431.44     TCLU9611415
SR            MF9OL12195MZ     ODL SWEATER FLEECE FZ MOCK NECK       SO2809     CAL-28/19      AFB0132612     201930812251    13646       102       19-Oct-19        UPS      24-Nov-19         9-Nov-19          8,046       $65,655.36     CMAU7439181

SR            SWS20JB5311JR              WOW LEGGING                 SQ2404     CAL-33/19     MAEU597961124   201931653662    15521       101       22-Nov-19        UPS      1-Jan-20         13-Dec-19           800        $2,088.00      MRKU5059860

SR            SWS20JB5314JR        ST. PATRICK'S DAY LEGGING         SS2402     CAL-35/19     MAEU597961125   201931653817    15523       101       22-Nov-19        UPS      1-Jan-20         13-Dec-19          2,760       $7,120.80      MRKU5059860
SR            SWS20JB5311JR              WOW LEGGING                 SQ2404     CAL-34/19     MAEU597961122   201931653731    15522       102       22-Nov-19        UPS      1-Jan-20         13-Dec-19          6,280       $16,390.80     MRKU5059860

SR            SWC20JB5311JR              WOW LEGGING                 SR2400     CAL-46/19     MAEU597255906   201931838847    15760       801       30-Nov-19        UPS      8-Jan-20         21-Dec-19          3,980       $8,795.80      MSKU6343614
SR            MF9OL12195MZ     ODL SWEATER FLEECE FZ MOCK NECK       SN2802     CAL-30/19      AFB0132596     201930812844    13648       801       19-Oct-19        UPS      24-Nov-19         9-Nov-19          5,208       $42,497.28     TCKU6313770

SR            MF9RC17410YM      NOVELTY FLEECE FULL ZIP HOODIE       SX6290     CAL-26/19      AFB0132613     201930853779    13643       801       19-Oct-19        UPS      24-Nov-19         9-Nov-19          1,128       $11,155.92     TCKU6313770

SR            MF9RC17409YM        MENS KNIT RC FLEECE JOGGER         SX6274     CAL-27/19      AFB0132594     201930812133    13644       102       19-Oct-19        UPS      24-Nov-19         9-Nov-19          11,403      $65,339.19     CMAU7273887

SR            MF9RC17409YM        MENS KNIT RC FLEECE JOGGER         SX6273     CAL-24/19      AFB0132614     201930852355    13641       801       19-Oct-19        UPS      24-Nov-19         9-Nov-19          4,128       $23,653.44     TCKU6313770

SR            MF9RC17409YM        MENS KNIT RC FLEECE JOGGER         SX6273     CAL-47/19      AFB0136812     201932297242    16695       802       21-Dec-19        UPS      3-Feb-20          11-Jan-20         15,096      $86,500.08     CMAU5168542

SR            MF9RC17410YM    MENS NOVELTY FLEECE FULL ZIP HOODIE    SX6284     CAL-48/19      AFB0136828     201932297292    16696       802       21-Dec-19        UPS      3-Feb-20          11-Jan-20         6,816       $67,410.24     GCXU5136950

SR            MF9RC17410YM      NOVELTY FLEECE FULL ZIP HOODIE       SX6290     CAL-49/19      AFB0136829     201932297352    16697       802       21-Dec-19        UPS      3-Feb-20          11-Jan-20         4,848       $47,946.72     GCXU5136950

SR            SWS20JB5311JR              WOW LEGGING                 SQ2406     CAL-15/20      AFB0141205     202033282777    02324       102       15-Feb-20        UPS      25-Mar-20         7-Mar-20          2,360       $6,159.60      CMAU4254501

SR            SWS20JB5311JR              WOW LEGGING                 SQ2407     CAL-16/20       598555003     202033282040    02325       801       15-Feb-20        UPS      25-Mar-20         7-Mar-20          1,820       $4,750.20      SUDU6972550

SR            SWC20JB5311JR              WOW LEGGING                 SV2399     CAL-17/20      AFB0141203     202033282790    020326      101       15-Feb-20        UPS      25-Mar-20         7-Mar-20           200         $442.00       CMAU4254501

SR            SWC20JB5311JR              WOW LEGGING                 SV2399     CAL-18/20      AFB0141200     202033282794    02327       102       15-Feb-20        UPS      25-Mar-20         7-Mar-20          3,040       $6,718.40      CMAU4254501

SR Total                                                                                                                                                                                                          93,489     $616,670.47

Grand Total                                                                                                                                                                                                      111,629     $661,191.87
                                                     Case 7:20-cv-04651-PMH Document 1-8 Filed 06/17/20 Page 3 of 4


                                                                    Cortz Apparels - Wings Sheet Damages - Fabric Liability
                              style                    style                 knit,                               fabric                                                                                      fob fabric
 KM/SR         brand                                                                                                                                         color                       quantity                               liability $ amount
                             number                 description          woven, denim                          description                                                                                     price $
                          SWC20JB5311JR/                                                      92% POLYESTER 8% SPANDEX YUMMY JERSEY
   KM         JOE BOXER                    WOW LEGGING                             Knit                                                        BLACK                                                 3,125   $           4.50                 $14,062.50
                           WC20JB5311JR                                                       175GSM
                          SWS20JB5311JR/                                                      92% POLYESTER 8% SPANDEX YUMMY JERSEY            BLACK 205-C10(BLACK POLKA
   KM         JOE BOXER                    WOW LEGGING                             Knit                                                                                                                590   $           4.75                  $2,802.50
                           WS20JB5311JR                                                       175GSM                                           AOP)
                                                                                              60% CTN 40% POLY REG CVC BRUSH BACK
   KM          Route 66   MS9RT12553YM     R66 LIGHT WEIGHT PANT                   KNIT                                                        [ASPHALT W/BLACK]                                       955   $           5.50                  $5,252.50
                                                                                              FLEECE 260 gsm
                                                                                              59% Cotton 38% Poly 3% spandex 1x1 Rib of 320
   KM          Route 66   MS9RT12553YM     R66 LIGHT WEIGHT PANT                   KNIT                                                        ASPHALT                                                  90       $6.25                           $562.50
                                                                                              gsm
   KM          Route 66   MS9RT12553YM     R66 LIGHT WEIGHT PANT                   KNIT       60% Cotton 40% Poly Jersey of 150 gsm            ASPHALT                                                  45       $5.25                           $236.25
                                                                                              58% Cotton 42% Poly gsm brush back fleece, 280
    KM         Route 66   MF9RT12601YM     FLEECE JOGGER                           KNIT       GSM, SOLID / SINGLE DYE, NO WASH_Solid           SOLID                                       1,936                 $5.50                        $10,648.00
                                                                                              Fleece
                                                                                              58% Cotton 42% Poly gsm brush back fleece, 280
    KM         Route 66   MF9RT12601YM     FLEECE JOGGER                           KNIT       GSM, SOLID / SINGLE DYE, NO WASH_Solid           TRADITIONAL CAMO                             902                  $7.10                         $6,404.20
                                                                                              Fleece
                                                                                              59% Cotton 38% Poly 3% spandex 1x1 Rib of 320
    KM         Route 66   MF9RT12601YM     FLEECE JOGGER                           KNIT                                                        SOLID                                        312                  $6.20                         $1,934.40
                                                                                              gsm
    KM         Route 66   MF9RT12601YM     FLEECE JOGGER                           KNIT       60% Cotton 40% Poly Jersey of 150 gsm            SOLID                                        170                  $5.20                           $884.00
 KM Total                                                                                                                                                                                  8,125                                              $42,786.85
                                                                                              58% CTN 42% POLY REG CVC BRUSH BACK
    SR          Amplify   MS9AM17428YM     AMP LIGHT WEIGHT TAPER PANT             KNIT                                                        ALLOY[ALLOY CONTRAST W/ASPHALT]             2,540                 $5.50                        $13,970.00
                                                                                              FLEECE 240 GSM B/W and 260 GSM A/W
                                                                                              59% Cotton 38% Poly 3% spandex 1x1 Rib of 320
    SR          Amplify   MS9AM17428YM     AMP LIGHT WEIGHT TAPER PANT             KNIT                                                        ALLOY                                        322                  $6.25                         $2,012.50
                                                                                              gsm
    SR          Amplify   MS9AM17428YM     AMP LIGHT WEIGHT TAPER PANT             KNIT       60% Cotton 40% Poly Jersey of 150 gsm            ALLOY                                        158                  $5.25                           $831.38
    SR          Amplify   MS9AM17428YM     AMP LIGHT WEIGHT TAPER PANT             KNIT       60% Cotton 40% Poly Jersey of 150 gsm            NAVY BLAZER                                   0                   $5.25                             $0.00
 SR Total                                                                                                                                                                                  3,020                                              $16,813.88
Grand Total                                                                                                                                                                                11,145                                             $59,600.73




                                                                    Cortz Apparels - Wings Sheet Damages - Trims Liability
                              style                     style                  trim                                                                                                         units                 unit
  KM/SR         brand                                                                                            trim code                               Quantity (units)                                                           liability $ amount
                             number                  description            description                                                                                             (eg. pcs, gross, etc)        cost $
    KM         Route 66   MS9RT12552YM     RT66 LIGHTWEIGHT SHORT        Main label         K21904RT-4S                                                                     4,141            pc              $      0.018       $                 74.54
                                                                         1/4" Drawcord with
                                                                         Plastic Tip                                                                                        4,141            pc              $      0.120       $                496.92
    KM         Route 66   MS9RT12552YM     RT66 LIGHTWEIGHT SHORT
    KM         Route 66   MS9RT12552YM     RT66 LIGHTWEIGHT SHORT        Elastic                                                                                            5,177           yds              $      0.100       $                517.70
    KM         Route 66   MS9RT12552YM     RT66 LIGHTWEIGHT SHORT        Thread                                                                                              292           Cone              $      0.650       $                189.80
    KM         Route 66   MS9RT12553YM     R66 LIGHT WEIGHT PANT         Zipper                                                                                             3,188            pc                   0.25          $                800.19
    KM         Route 66   MS9RT12553YM     R66 LIGHT WEIGHT PANT         Thread                                                                                             3,188            pc                   0.65          $              2,072.20
    KM         Route 66   MS9RT12553YM     R66 LIGHT WEIGHT PANT         Care Label           U22785U-CL BLK                                                                3,188            pc              $       0.01       $                 41.44
    KM         Route 66   MS9RT12553YM     R66 LIGHT WEIGHT PANT         Side Stripe Tape                                                                                   7,746           yds              $       0.14       $              1,084.44
                                                                         1/4" Drawcord with
                                                                         Plastic Tip                                                                                        3,188            pc              $       0.12       $                382.56
    KM         Route 66   MS9RT12553YM     R66 LIGHT WEIGHT PANT
    KM         Route 66   MS9RT12553YM     R66 LIGHT WEIGHT PANT         1.75Cm Elastic                                                                                     3,985           yds              $       0.10       $                398.50
    KM         Route 66   MS9RT12553YM     R66 LIGHT WEIGHT PANT         Thread                                                                                              287           Cone              $       0.65       $                186.55
    KM         Route 66   MF9RT12601YM     FLEECE JOGGER                 Main label           K21089RT-SC                                                                   5,850            pc              $      0.012       $                 70.20
    KM         Route 66   MF9RT12601YM     FLEECE JOGGER                 Care Label           U22785U-CL BLK                                                                5,850            pc              $      0.013       $                 76.05
    KM         Route 66   MF9RT12601YM     FLEECE JOGGER                 Price Ticket                          K20948U-HT-1                                                 5,850            pc              $      0.009       $                 52.65
    KM         Route 66   MF9RT12601YM     FLEECE JOGGER                 Hanger                                   6012B                                                     5,676            pc              $      0.105       $                595.98




                                                                                                             6/10/2020
                                                       Case 7:20-cv-04651-PMH Document 1-8 Filed 06/17/20 Page 4 of 4


                                                                       Cortz Apparels - Wings Sheet Damages - Trims Liability
                                  style                   style                  trim                                                                            units                unit
  KM/SR        brand                                                                                             trim code   Quantity (units)                                                       liability $ amount
                                 number                description            description                                                                (eg. pcs, gross, etc)       cost $
                                                                           1/2" Flat Braided
                                                                                                                                                 9,700           yds             $       0.10   $                970.00
    KM        Route 66        MF9RT12601YM   FLEECE JOGGER                 Drawcord
    KM        Route 66        MF9RT12601YM   FLEECE JOGGER                 Elastic                                                               7,304           yds             $       0.10   $                730.40
    KM        Route 66        MF9RT12601YM   FLEECE JOGGER                 Thread                                                                 526           Cone             $       0.65   $                341.90
 KM Total                                                                                                                                       79,277                                          $              9,082.02
    SR         Amplify        MS9AM17427YM   LIGHT WEIGHT SHORT            Main label          21508 AMP-SC                                      4,724            pc             $      0.018   $                 85.03
    SR         Amplify        MS9AM17427YM   LIGHT WEIGHT SHORT            Pocket Label       S18855AMP-ET                                       4,724            pc             $      0.011   $                 51.96
                                                                           1/4" Drawcord with
                                                                           Plastic Tip                                                           4,724            pc             $      0.120   $                566.88
    SR         Amplify        MS9AM17427YM   LIGHT WEIGHT SHORT
    SR         Amplify        MS9AM17427YM   LIGHT WEIGHT SHORT            Elastic                                                               5,905           yds             $      0.100   $                590.50
    SR         Amplify        MS9AM17427YM   LIGHT WEIGHT SHORT            Thread                                                                 340           Cone             $      0.650   $                221.00
    SR         Amplify        MS9RT12551YM   R66 LIGHT WEIGHT HOODIE       Main label          K21904RT-4S                        8949                            pc                  0.03      $                268.47
    SR         Amplify        MS9RT12551YM   R66 LIGHT WEIGHT HOODIE       Size label         U22791U-CL BLK                      8949                            pc                  0.01      $                 67.12
                                                                           1/4" Drawcord with
                                                                           Plastic Tip                                                                                                          $              1,073.88
    SR         Amplify        MS9RT12551YM   R66 LIGHT WEIGHT HOODIE                                                              8949                            pc                  0.12
    SR         Amplify        MS9RT12551YM   R66 LIGHT WEIGHT HOODIE       Zipper                                                 8949                            pc                  0.25      $              2,245.75
    SR         Amplify        MS9RT12551YM   R66 LIGHT WEIGHT HOODIE       Thread                                                 1163                          Cone                  0.65      $                755.95
    SR         Amplify        MS9AM17426YM   LIGHT WEIGHT F/Z HOODIE       Main label          21508 AMP-SC                       6144                            pc                  0.02      $                110.58
    SR         Amplify        MS9AM17426YM   LIGHT WEIGHT F/Z HOODIE       Pocket Label        S18855AMP-ET                       6144                            pc                  0.01      $                 67.58
    SR         Amplify        MS9AM17426YM   LIGHT WEIGHT F/Z HOODIE       Size label         U22790U-CL                          6144                            pc                  0.02      $                 92.15
                                                                           1/4" Drawcord with
                                                                           Plastic Tip                                                                                                          $                737.23
    SR         Amplify        MS9AM17426YM   LIGHT WEIGHT F/Z HOODIE                                                              6144                            pc                  0.12
    SR         Amplify        MS9AM17428YM   AMP LIGHT WEIGHT TAPER PANT   Main label          K215089AMP -SC                                    4,986            pc             $       0.02   $                 89.75
    SR         Amplify        MS9AM17428YM   AMP LIGHT WEIGHT TAPER PANT   Pocket Label        S18855AMP-ET                                      4,986            pc             $       0.01   $                 54.85
    SR         Amplify        MS9AM17428YM   AMP LIGHT WEIGHT TAPER PANT   Price Ticket        S21058U-HT-I                                      4,986            pc             $       0.01   $                 39.89
    SR         Amplify        MS9AM17428YM   AMP LIGHT WEIGHT TAPER PANT   Care Label         U22785U-CL BLK                                     4,986            pc             $       0.01   $                 64.82
    SR         Amplify        MS9AM17428YM   AMP LIGHT WEIGHT TAPER PANT   Side Stripe Tape                                                     12,127           yds             $       0.14   $              1,697.78
                                                                           1/4" Drawcord with
                                                                           Plastic Tip                                                           4,986            pc             $       0.12   $                598.32
    SR         Amplify        MS9AM17428YM   AMP LIGHT WEIGHT TAPER PANT
    SR         Amplify        MS9AM17428YM   AMP LIGHT WEIGHT TAPER PANT   1.75Cm Elastic                                                        6,233           yds             $       0.10   $                623.30
    SR         Amplify        MS9AM17428YM   AMP LIGHT WEIGHT TAPER PANT   Thread                                                                 449           Cone             $       0.65   $                291.85
    SR         Amplify        MS9AM17426YM   LIGHT WEIGHT F/Z HOODIE       Zipper                                                 6144                            pc                  0.25      $              1,542.03
    SR         Amplify        MS9AM17426YM   LIGHT WEIGHT F/Z HOODIE       Thread                                                  799                          Cone                  0.65      $                519.13
 SR Total                                                                                                                        132631                                                         $             12,455.80
Grand Total                                                                                                                      211908                                                         $             21,537.82


KM Fabrics + Trims                                                                                                                                                                              $            51,868.87
SR Fabrics + Trims                                                                                                                                                                              $            29,269.68
Grand Total Fabrics + Trims                                                                                                                                                                     $            81,138.55




                                                                                                              6/10/2020
